Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 1 of 54

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNIVERSITAS EDUCATION, LLC,
Plaintiff, : Case No. 20-cv-00738-JAM

-against

BENISTAR, et al., : November 12, 2020
Defendants. :

 

REPLY IN SUPPORT OF SANCTIONS
AGAINST ATTORNEYS MARKUS AND CALDWELL

Great thanks and hopeful gratitude to the Court for posting the Complaint against Attorneys
Markus and Caldwell. Once again, as they have done for 12 years since Sash Spencer’s untimely
death, the various attorneys for Universitas continue to make baseless accusations against Mr.
Carpenter’s family and associates in an effort to hide their own crimes. Make no mistake,
Attorneys Markus and Caldwell should be investigated and disbarred for aiding and abetting
Attorneys Manson and Chernow in their attempts to defraud the two women that run Universitas.

As the Court is well aware, all of the current claims made by new counsel for Universitas
are barred by the Statute of Limitations under ERISA, the Doctrine of Res Judicata, Waiver and
Laches, and the lack of subject matter jurisdiction as described by Judge Swain herself in citing
Peacock v. Thomas, 516 U.S. 349 (1996). See Exhibit One. The only reason for Universitas to
continue making these frivolous and vexatious claims that are clearly sanctionable under Rule 11
and Rule 1927, is to over-charge and plunder the $4 million remaining in Attorney Manson’s
Attorney Trust Account after he already took $4 million off-the-top from the WSFS settlement
involving Christiana Bank, which was the Insurance Trustee for the Charter Oak Trust. See

Attorney Manson’s Motion for Interpleader attached as Exhibit Two.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 2 of 54

The only way that the attorneys for Universitas can hide their crimes is to use the age-old
“Orwellian” tactic of making Mr. Carpenter the ultimate villain, and to accuse him of being the
“thief” while it is they who are plundering the accounts of the clueless and defenseless ladies of
Universitas by filing baseless and meritless claims that have no hope of recovery in courts across
the nation, including this Court. In their Response, Attorneys Markus and Caldwell miss the mark.
Contrary to their claims, they are not being sued for defamation, but rather they are being accused
of conduct unbecoming of an attorney and an officer of this Court. In this regard, the Second
Circuit’s conclusion in its recent decision in Brown v. Maxwell, 929 F.3d 41 (2d Cir. 2019) is very
instructive:

“District courts should exercise the full range of their substantial powers to ensure their
files do not become vehicles for defamation.” Brown at 53.

To be clear, not only are Attorneys Markus and Caldwell defaming Mr. Carpenter, his
Wife, his Daughter, and his Sister and the company Benistar — which is wholly owned by its
employees through an Employee Stock Ownership Plan — they are also engaged in a conspiracy to
use mailings and wires to deprive the principals of Universitas from the $19 million they have
received in settlement payments from various entities. Attached as Exhibit Three is Government
Exhibit 2225 in Mr. Carpenter’s own handwriting from May of 2009 showing his calculation of
being willing to pay $19,800,000 to Universitas literally two weeks after the Sash Spencer
insurance proceeds had been received by the Charter Oak Trust. These emails were unlawfully
seized from Mr. Carpenter’s office and computer in violation of the Fourth Amendment, and were
used against him in his trial in front of Judge Chatigny in violation of the Fifth Amendment. But,
as can be clearly seen, as of May 2009, Mr. Carpenter had the intent to pay Universitas $19,800,000
and that is certainly not the action or intent of a “thief,” as everyone knows that his company Grist

Mill Capital was the intended beneficiary of the insurance proceeds. See the Sash Spencer
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 3 of 54

Beneficiary Designation Form signed by Sash Spencer himself attached as Exhibit Four. Similarly,
attached as Exhibit Five is the dismissal by Universitas of Grist Mill Capital before the Arbitration
began. Also, attached as Exhibit Six is the dismissal of Mr. Carpenter after the Arbitration was
over,

So, clearly, based on the ERISA three years Statute of Limitations and the requirement of
establishing separate jurisdiction under Peacock v. Thomas, none of these claims brought by
Universitas and their attorneys have any merit, so the question is why do they keep bringing these
baseless actions? The simple reason is that Sharon Siebert and her partner Donna Vassar are being
lied to by their attorneys and convinced to file these baseless actions against Mr. Carpenter when
it is clear they have no hope of winning, and instead just keep draining the money from Attorney
Manson’s Attorney Trust Account. As evidence of this, please see attached as Exhibit Seven the
Affidavit of Sharon Siebert from September 6, 2019 in another obviously baseless action against
the Estate of Jack Robinson. Attorney Robinson died in 2017, and in September 2019 Ms. Siebert
is saying under oath that Universitas has only received $4,703,621.64 million, See paragraph 18.
In paragraph 17, she said she has spent more than $10 million on attorney’s fees. While we will
not accuse Ms. Siebert of outright perjury because the affidavit was probably drafted by her
attorneys, it is very clear that, in addition to the $12 million they have received from WSFS, they
received another $4,487,007.81 on or about June 19, 2018 from the Grist Mill Trust (see Exhibit
Nine); $900,333.61 from BPETCO (see Exhibit Ten); and over $500,000 from USAA (see
Exhibits Eleven and Twelve).

All told, Universitas has collected well over $19 million, so pursuant to the “One
Satisfaction Rule” of the Second Circuit, there is no one they are suing now in the present action

before this Court that they could collect from anyway. See, e.g., Gerber v. MTC Elec. Techs. Co.,
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 4 of 54

Ltd., 329 F.3d 297, 303 (2d Cir. 2003) (citing Singer v. Olympia Brewing Co., 878 F.2d 596, 600
(2d Cir. 1989)). See, also, In re Facebook, Inc., 674 F. App'x 37, 39-40 (2d Cir. 2016). Therefore,
the reason for these baseless filings that have no hope of recovery is that Attorneys Manson and
Chernow can feed off the WSFS trough from Attorney Manson’s Attorney Trust Account, where
they have already siphoned off $8 million and are continuing to siphon through this action.

Once again, if we take a look at the Siebert Affidavit paragraph 13, she says that she knew
that the Charter Oak Trust (“COT”) was amended in January 2007 so that 20% of the death
proceeds could be withheld by the COT. That means another $6 million that must come off of the
judgment, but that is not the point of this Reply. The point is to show that in the Government
Exhibit 2225, Mr. Carpenter puts in writing the 80% rule of Section 6.01; the very section that
Sharon Siebert cites in her Affidavit of September 2019 in paragraph 13 - ten years after Mr.
Carpenter hand-wrote the calculations of the Sash Spencer proceeds and notated them as the
“amount to pay to Universitas.” Cleary, this is not the writing and intention of a thief, but rather
someone involved in the administration of an ERISA Welfare Benefit Trust. So, why is it that
Universitas was never satisfied with that $19 million and instead has wasted the better part of 12
years on fruitless litigation where their attorneys have profited while they have collected nothing
according to Ms. Siebert’s Affidavit? Clearly this Court should be considering not just disbarment
proceedings, but it should also order an investigation and full audit and accounting of Attorney
Manson’s Attorney Trust Account and all of the fees paid to Attorneys Markus and Caldwell,
because they are not performing legal services; they are participating in a Mail and Wire Fraud
Conspiracy pursuant to 18 US.C. §1349 to defraud the principals of Universitas.

Respectfully speaking, since Mr. Carpenter has been indicted four separate times in the

past 20 years for alleged mail and wire fraud, he can state as an expert that what Attorneys Markus,
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 5 of 54

Caldwell, Manson, and Chernow have done is far worse than anything Mr. Carpenter has been
accused of doing in his Boston or Connecticut cases, both of which are still on appeal. The reason
that this is obvious, is that the Widow Mary Spencer never knew anything about these death
proceeds or the insurance proceeds being paid out, and it was only afterwards that Mr. Carpenter
learned why this was the case. See Motion to Dismiss filed in front of Judge Thompson eight years
ago attached as Exhibit Thirteen, which stated in FN1 on page 2:

Universitas and its affiliate Destination Universitas Foundation both comprise a sham and

now defunct charity, as Universitas has recently admitted that Destination Universitas lost

its 501(c)(3) federal tax exempt status. Universitas is headed by the former mistress of
decedent S.A. “Sash” Spencer, a successful hedge fund manager who died unexpectedly in

June 2008 at the time that he was a participant in the Charter Oak Trust. When Mr.

Spencer’s widow, Mary Spencer, discovered that a “charity” operated by her late husband’s

mistress was slated to split a substantial death benefit with Mr. Spencer’s former employer

Holding Capital Group, Inc. (“Holding Capital”), Mary Spencer threatened to sue

Universitas, the former mistress, and Holding Capital. As a result, Mrs. Spencer,

Universitas and Holding Capital negotiated a settlement agreement in July 2008 that they

requested the Charter Oak Trust to sign whereby Mary Spencer would receive the entire

death benefit in return for making a comparatively small “charitable contribution” to

Universitas.

It wasn’t until after the insurance proceeds were paid in 2009 and 2010 that Mr. Carpenter
discovered there was an agreement between the Widow and Universitas, where Universitas would
give up all claims to the $30 million in exchange for a “charitable” gift from Mary Spencer in the
amount of $5 million. See Exhibit Fourteen. The important thing about this agreements is that Mrs.
Spencer was questioning if Universitas had any right to the proceeds, and her attorneys threatened
Wayne Bursey and Jack Robinson that they would be sued if even one dime was paid to the “two
floozies” — those were the words of the attorneys for Mary Spencer, and not Wayne Bursey or Jack
Robinson. Unfortunately, Mr. Bursey died in 2015 and could not speak in defense of Mr. Carpenter

at Mr, Carpenter’s trial, and Mr. Robinson died in 2017 and could not speak in Mr. Carpenter’s

defense at his sentencing. Interestingly enough, the Government does have copies of the emails
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 6 of 54

sent from Mr. Bursey and Mr. Robinson discussing meetings with attorneys for Spencer, so it is
very clear that Mr. Spencer never expected to die in 2008, and the attorneys for Mary Spencer put
pressure on Universitas to give up its claim on the funds in July 2008.

Now that we are in November of 2020, which is 12 years after the death of Sash Spencer
and 12 years after Universitas made a deal with Mary Spencer, and a year after Ms. Siebert said
she knew the Charter Oak Trust document was amended in January 2007, it is positively
outrageous that Attorneys Markus and Caldwell are calling Mr. Carpenter a criminal, thief, and
liar, when it is they who are defrauding their unsuspecting client into thinking that it’s ok for the
attorneys to collect $15 million and leave the client with only $4 million. So, who are the real
criminals here? Once again, the Second Circuit’s ruling in Brown is instructive, because not only
does the Second Circuit quote Justice Sotomayor in her law review article (Returning Majesty to
the Law and Politics: A Modern Approach, 30 Suffolk U. L. Rev. 35, 47 n.52 (1996) discussing
the fact that courts should be aware of perjurious statements in filings, it goes on to state:

“While common law courts have generally interpreted the litigation privilege broadly, they

nevertheless maintain an important (if rarely implemented) limitation on its scope: to

qualify for the privilege, a statement must be "material and pertinent to the questions

involved." Front, 24 N.Y.3d at 718 (quoting Youmans v. Smith, 153 N.Y. 214, 219-20

(1897)). It follows, then, that immaterial and impertinent statements are (at least nominally)

actionable, particularly when they are "so needlessly defamatory as to warrant the inference

of express malice." Jd. (same). It seems to us that when a district court strikes statements
from the record pursuant to Fed.R.Civ.P. 12(f) on the ground that the matter is

"impertinent" and "immaterial," it makes the very same determination that permits a

defamation action under the common law. We think the judicial system would be well

served were our common law courts to revitalize this crucial qualification to the litigation
privilege.” Brown at 53, FN47.

They go on to state that the defamation claims against the attorneys can go forward because
it has been the rule for over 100 years that if you say something that is defamatory, it must be

pertinent and material to the matters at hand. So, assuming Mr. Carpenter really was the head of a

notorious crime family, which the Government has never alleged in the 20 years he has been under
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 7 of 54

investigation and supervised release, not only is that defamation per se, it is. not pertinent or
material to the case at hand. The key here is that Mr. Carpenter does not need to sue either
Universitas or Attorneys Markus and Caldwell, even though he could under Brown, it is a much
more fitting punishment that this court send this case to the Connecticut Bar Grievance Committee,
and also send a copy of the order to the US attorney’s office so they may investigate Attorneys
Markus, Caldwell, Manson, and Chernow for mail and wire fraud crimes against their client
Universitas. Since we know that every filing they have done in the last six years is time-barred and
fraudulent, that means the massive bills they have charged Universitas and Universitas has paid as
the client are equally fraudulent and deserving of punishment.

Therefore Mr. Carpenter respectfully requests that this Court order a full accounting and
investigation, and grant any other penalties and sanctions against Attorneys Markus and Caldwell
that this Court deems proper and appropriate including a referral for disbarment and a referral to

the Department of Justice.

Respectfully submitted,

/s/ Daniel E. Carpenter
Daniel E. Carpenter

Petitioner, pro se
18 Pond Side Lane
West Simsbury, CT 06092
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 8 of 54

EXHIBIT
ONE

Judge Swain March 31, 2020 Order
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 9 of 54

The following transaction was entered on 4/1/2020 at 9:48 AM EDT and filed on 3/31/2020

Case Name: Universitas Education, LLC v. Nova Group, Inc.
Case Number: 1:11-cv-01590-LTS-HBP
Filer:

WARNING: CASE CLOSED on 06/07/2012
Document Number: 661

Docket Text:

ORDER: The Court has received and reviewed in their entirety Plaintiffs March
23, 2020, letter motions requesting entry of judgment against Moonstone
Partners, LLC, Benistar Admin Services, Inc. ("BASI"), and Molly Carpenter,
(Docket Entry Nos. 658, 659), as well as the March 30, 2020, letter from counsel
for those entities opposing entry of judgment (Docket Entry No. 660). Plaintiff's
letter motions request relief that is not enumerated in NYSD Local Civil Rule
7.1(d), which describes applications which may be brought by letter motion.
Accordingly, the motions are DENIED without prejudice to formal motion practice
in compliance with the relevant federal, local, and individual procedural rules of
Court. Any such motion must address the legal basis, if any, for the Court's
exercise of personal jurisdiction over the non-party entities named in the above-
referenced letter motions, whether such a motion is the appropriate procedural
mechanism by which the Court can enforce its Memorandum Order confirming
the arbitration award in this case (Docket Entry No. 40) against non-parties to the
underlying litigation, and whether such motion practice is consistent with the
limitations of ancillary jurisdiction as described in Peacock v. Thomas, 516 U.S.
349 (1996), and the Court's order interpreting Peacock and denying Plaintiff's
prior turnover motion in this case. See Docket Entry No. 545. Any such motion
must also address the legal and factual basis for the requested judgment amount
in light of any recoveries Plaintiff has already obtained. (Signed by Judge Laura
Taylor Swain on 3/31/2020) (mro)
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 10 of 54

EXHIBIT
TWO

Attorney Manson Motion for Interpleader
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 11 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 1 of 8 PagelD# 101

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

JOSEPH L. MANSON III,
d/b/a LAW OFFICES OF
JOSEPH L. MANSON III
Plaintiff/Stakeholder,
V. CA No. 1:18-cv-219-CMH/JFA
UNIVERSITAS EDUCATION, LLC, et al.

Defendants/Claimants.

ee

 

FIRST AMENDED COMPLAINT FOR INTERPLEADER

Interpleader-Plaintiff Joseph L. Manson, III, d/b/a Law Offices of Joseph L.
Manson III, by and through counsel, pursuant to F.R.Civ.P. 15(a)(1)(B)', files this First
Amended Complaint for Interpleader against Interpleader-Defendants Universitas
Education, LLC (“Universitas”); Loeb & Loeb, LLP (“Loeb”); Sturm Law PLLC
(“Sturm”); and Lang & Associates, PLLC (“Lang”). This Complaint for Interpleader is
brought pursuant to Rule 22 of the Federal Rules of Civil Procedure, and, in the
alternative, pursuant to 28 U.S.C. § 1335.

As and for his Complaint, Interpleader-Plaintiff pleads as follows:

l. Interpleader-Plaintiff is an attorney doing business as the Law Offices of

Joseph L. Manson III. He is a citizen of Virginia.

 

t Rule 15(a)(1)(B) allows a party to amend a pleading within 21 days after service of a
responsive pleading or Rule 12 motion. All defendants except Sturm filed answers on
May 18, 2018, and Sturm filed a Rule 12 motion on that same date. Accordingly, this
amendment is timely and filed as a matter of right.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 12 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 2 of 8 PagelD# 102

2. Universitas is a Delaware limited liability company with its principal place
of business in New York. Its only members, Sharon Siebert and Donna Vassar, are both
citizens of New York.

3, Loeb is a law firm and a California limited liability partnership. Upon
information and belief at the time of the filing of the original complaint, Plaintiff
understood Loeb’s partners to be citizens of California, Illinois, New York, Tennessee,
and Washington, D.C. Loeb has denied these allegations in its Answer to the original
Complaint, but has not specified on what grounds.

4, Sturm is a law firm and a Texas professional limited liability company
located at 712 Main Street, Suite 900, Houston, Texas 77002. Upon information and
belief, Sturm’s sole member, Charles A. Sturm, is a citizen of Texas.

a. Lang is a law firm and a Texas professional limited liability company
located at 440 Louisiana Street, Suite 900, Houston, Texas 77002. Upon information and
belief, all Lang’s members, including Shannon A. Lang, are citizens of Texas.

6. Universitas is the beneficiary of the proceeds of two life insurance policies
issued by Lincoln Life Insurance Company (“Lincoln”) on the life of Sash A. Spencer.
The Charter Oak Trust (the “COT”) was the beneficiary of the Spencer policies, which
were held in the COT.

7. Mr. Spencer died in June of 2008. In May of 2009, Lincoln paid the
Spencer policy proceeds, plus interest, to the COT. The COT denied Universitas’s claims
to the proceeds.

8. Universitas subsequently commenced an arbitration against Nova Group,

Inc. (“Nova”), the Named Trustee of the COT.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 13 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 3 of 8 PagelD# 103

9. Universitas obtained an arbitration award against Nova, which was
confirmed by the United States District Court for the Southern District of New York,
Case No. 1:11-cv-01590-LTS-HBP. Nova failed to pay the award, prompting Universitas
to engage in collection efforts. Universitas was represented by Loeb in the arbitration
against Nova and in the related collection efforts.

10. Onor about April 6, 2015, Universitas also commenced arbitration against
Wilmington Savings Fund Society, FSB (“WSFS”), the Insurance Trustee of the COT,
with the American Arbitration Association, Case No. 01-15-003-1194 (the “Arbitration”).
At the time, Universitas was represented by Shannon A. Lang and Charles A. Sturm.
Universitas subsequently terminated that representation and engaged the Law Offices of
Joseph L. Manson III.

1. On or about February 26, 2018, Universitas and WSFS reached a full and
final settlement of the Arbitration. Universitas agreed to dismiss its claims against with
WSFS with prejudice in exchange for, among other things, compensation in the amount
of Twelve Million Dollars ($12,000,000.00 USD).

12. As described therein, the Settlement Agreement required WSFS to wire
the sum of Eight Million Dollars (the “Settlement Payment”) to an escrow account at
Branch Bank & Trust in the name of Interpleader-Plaintiff (Account Number

0000258221575, the “Escrow Account”).

 

* The Settlement Agreement also required WSFS to wire the additional sum of Four
Million Dollars ($4,000,000.000), which constitute Interpleader-Plaintiff’s attorneys’ fees
for representing Universitas in the Arbitration, to a trust account in the name of
Interpleader-Plaintiff. These funds are not the subject of this dispute.

3
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 14 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 4 of 8 PagelD# 104

13. Within two days of receiving the Settlement Payment to the Escrow
Account, the Settlement Agreement required Interpleader-Plaintiff to commence this
interpleader action naming all lienholders who may have a claim to any portion of the
Settlement Payment.

14. All Defendants have asserted a claim to some portion of the Settlement
Payment funds.

15. Sturm has claimed an attorneys’ lien against 35% of the proceeds, if any,
recovered in the Arbitration. As alleged by Sturm, Sturm’s claim to the Settlement
Payment amounts to $4,200,000.00.

16. Loeb has also asserted a claim to the Settlement Payment. As alleged by
Loeb, Loeb’s claim to the Settlement Payment amounts to at least $4,109,906.52.

17. Lang has asserted a claim to the proceeds, if any, recovered in the
Arbitration. On information and belief, Lang’s alleged claim to the Settlement Payment
amounts to at least $200,000.00.

18. On information and belief, Universitas also has a substantia! claim to the
Settlement Payment.

19. Pursuant to the Settlement Agreement, on February 27, 2018, the
Settlement Payment was wired to the Escrow Account.

20. Pursuant to the Settlement Agreement, and because Interpleader-Plaintiff
reasonably believes that the competing claims for payment exceed the amount of the
Settlement Payment, Interpleader-Plaintiff brings this Complaint for Interpleader.

21. — Interpleader-Plaintiff believes that Interpleader-Defendants’ collective

claims exceed the Settlement Payment, so that any attempt to make payment may result
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 15 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 5 of 8 PagelD# 105

in multiple litigation and expose Interpleader-Plaintiff to conflicting and multiple
liabilities.

22. — Interpleader-Plaintiff is neutral regarding each party’s entitlement to the
Settlement Payment, including the entitlement of the Interpleader-Defendants, and
therefore seeks discharge from this action and from any liability with respect to the

Settlement Payment.

COUNT I
(Rule Interpleader Pursuant To F.R.Civ.P. 22)

23,  Interpleader-Plaintiff incorporates the allegations of Paragraphs | through
22 above.

24. In the event that there are no Interpleader-Defendants that are citizens of
Virginia by virtue of the citizenship of one of their members, this Court has jurisdiction
pursuant to 28 U.S.C. § 1332, as there is complete diversity between the Interpleader-
Plaintiff and the various Interpleader-Defendants, and the amount in controversy exceeds
$75,000.

25. Venue is proper under 28 U.S.C. § 1391, because the property that is the
subject of this dispute, the Settlement Payment, is situated in Interpleader-Plaintiff’s

escrow account in the City of Alexandria in this judicial district.

COUNT II
(Statutory Interpleader Pursuant To 28 U.S.C § 1335)

26. Pleading in the alternative, Interpleader-Plaintiff incorporates the

allegations of Paragraphs | through 22 above.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 16 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 6 of 8 PagelD# 106

27. There are two or more adverse claimants of diverse citizenship who are
claiming or may claim to be entitled to the Settlement Payment, which exceeds $500 in
value.

28. This Court has jurisdiction pursuant to 28 U.S.C. § 1335, which requires
only diversity between any two of the Interpleader-Defendants (which exists, for
example, between Universitas, a citizen of New York, and Lang, a citizen of Texas).

29, In the event that an Interpleader-Defendant, such as Loeb, is a citizen of
Virginia by virtue of the citizenship of one of its members, then a claimant resides in this
district, and this matter may be brought in this court under 28 U.S.C. § 1379.

30.  Interpleader-Plaintiff prays the Court issue an Order granting leave to
deposit the entirety of the Settlement Payment pursuant to 28 U.S.C § 1335, amounting to
$8,000,000.00, into the registry of the Court.

PRAYER FOR RELIEF

WHEREFORE, Interpleader-Plaintiff respectfully requests this Court:

a. issue an Order requiring the Interpleader-Defendants to interplead all of their
claims under or with respect to the Settlement Payment;

b. issue an Order granting the Interpleader-Plaintiff leave to have the entirety of
the Settlement Payment, amounting to $8,000,000.00, deposited into the
registry of the Court, and providing that, upon such deposit, the Interpleader-
Plaintiff and its employees and agents shall be discharged from all liability to
the Interpleader-Defendants under or in connection with the Settlement

Payment;
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 17 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 7 of 8 PagelD# 107

c. enter a preliminary and permanent injunction enjoining the Interpleader-
Defendants from instituting or prosecuting any action in any court, state or
federal, against the Interpleader-Plaintiff and its agents or employees asserting
any claims, rights, causes of action, or demands of any nature, known or
unknown, under or in connection with the Settlement Payment;

d. enter judgment discharging the Interpleader-Plaintiff and its agents and
employees from all further liability relating in any way to the Settlement
Payment or any demands that may be made in connection with the Settlement
Payment;

e. award to Interpleader-Plaintiff his costs and attorneys’ fees; and

f. grant any further relief as this Court may deem just and proper.

Dated: May 23, 2018

LAW OFFICES OF JOSEPH L. MANSON III
By Counsel

/dib/
David I. Bledsoe
VSB 29826
600 Cameron Street, Suite 203
Alexandria, VA 22314
703-379-9424
703-684-185 1 (fax)
bledsoelaw@earthlink.net
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 18 of 54

Case 1:18-cv-00219-CMH-JFA Document 29 Filed 05/23/18 Page 8 of 8 PagelD# 108

CERTIFICATE OF SERVICE
I hereby certify that on May 23, 2018, the foregoing was filed with the

Clerk of Court through the Court’s CM/ECF system, which will then send a notice of the

filing (NEF) to all counsel of record.

/s/
David I. Bledsoe
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 19 of 54

EXHIBIT
THREE

Government Exhibit 2225
Carpenter Handwritten Calculations
--

Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 20 of 54

From:

Sent

Tor

Cai
Subjects,
Attachments:

Please oheok my math......

Jack let's think of lattar.,..,

sili let ‘: cast tt aes enti in
DCarpeiiter| US Bepiifits FIRS AbjinisTiatve:
GkOU B/CNSRECIPIENTS/CN=DCUISs
Tueiday, May, 26, 2009°8:55 AM
Wayne Bursay; Roblnsénisq @aal.com
Pafi Carpshter US Behefits
Sash Spericer,

sbizhubos0S2608380.paf

 

 

100GMR_CMP: SVR1-0573283.

 
 

Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 21 of 54

. Sst

SPE MEER

DEATH CLAEP

stout! Pali 7308475

 

pdetl |

/ 0, Ooo, veo
‘(ro7, td i, 000, £20
Pram vm) fore 7 % 000 -
Orig Mehan Fe (PD
an Off Peeves tm ~) 38; E70
Plecenmnf Fee
(2% of pool bo) MA

pean Fee

(6h f booth trofed bf} Fon co

sg wale) 00

Termirepiae Pte

(11 of Dees boop) lore

Toted Pees od Cape MI jst

# Go6gie |

20,000, a°0
/6, 000; 0F0

g 308, 62l, 16
o Gfoo, 000”
wf

w/A
ali
2, 281 7260 IS”

3, 799,278. os”
I yg, 160 62 :

/4y 8/3 5.73 34 oO
{00GMR_! CMP_ 8VR14 0573284:

 

 
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 22 of 54

EXHIBIT
FOUR

Sash Spencer Beneficiary Designation
Form showing Grist Mill Capital as
Primary Beneficiary
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 23 of 54

 

Ape 26 06 01:55p 212-319-6823 pa

    

   

i

|: CHANTER OAK Trust

ELECTION OF PARTICIPATION &

BENEFICIARY DESIGNATION FORM

| NAME oF EMPLOYER; HOLDINGS CAPITAL GROUP, Isc.
“re "NAMB OF COVERED EMPLOYER: SASH A. GPENCER ssn: OOS 3D: YUQI4|

 

 

 

 

 

 

tt
| | To Administrator of the CHARTER OAK PLAN & TRUST
i To particinats In tite Plan, pluce your Initinls tn the space provided next to "A" below and insert the nomen of your beneflelarles. To make such
benehclory designation itrevacable, place your fnftla(s fy die space noxt 19 “B” below and Insert the names of your benofictorieg. Monse do not forget
| to designole at least onc beneficiary,
i A, I wish to participate in the Plan and name the following persons or entities as the
{ Beneficiaries of any death benefit payable under the Plan:
| Name of Beneficlarles; :
| Contact Porson : Phone:
i Addresat
: {understand that} nvay change this designation al ony Gino by subruliing anew Benefichry Detlgnation Fora to the Plan
' Admintayotor, and that such new dealynntlon wil lncome effective when neeopted by the Plan Adminisuatar,
i B. A T wish to participate tn the Plan and name the following persons or entttics as the
| . Irrevoenble Beneficlaries of any death benefit payable ypnder the Plax

Naina of Beneflelarics; UNERSITAS FDUCATION, ! Lin
| a Contact Porson SHARON SIEBERT Ploner_pID= Bio: OOS
an me

f
ao Address: YOY & ‘
I, Thoreby alee tue the Corggoing deslguaiion uf my benibilel inries of any death benefit Uiat bacomes payable

ee OB BIg y¥ or
pursuant to the Pid ix Inevocable and won-amendable, ond J stial! have no night whotscever to change such bene tlelory
designation for any rosson. (i you fave chosen option #, your signature must bo notarized.)

 

 

  

   

f
} NOTR: I pereby dealgaate Grist Mtl) Capital, LLC og primary beneletnry of any sums whieh rentaln dhpald plirsunat fo any other agreements 1 might lave
{ i av hi sip tne. and acknowladge that my bepeficlarice ay destyuuted above Will reestve ol) desth benefit procecsls in exeuss of (he soma payable fo Grist
ig fltal, |e) 5

     

   
 

 

 

dy KX “i, J
q c (i? od Bn
SASH AY SPAVER . CED SASH A. SPENCER .
_ dame and Tile of Authorized Petson (Print or Type) Name of Employee (Print or Type)

 

The foregoing instrument yas
before me this gcday of

  
  
 

acknowledge:
4 0)

   

| “Pip Aap ¢

Date of yas Designation

i ‘ Capyacar S 2007 Movs Group, Inc,
ALL Rigure Resenveo, Rey, 02/27/07

yy
Wee BARGARA A KNIFFEN
Nolary rubles Slate of Naw York

Le lO, 31-4
Quatitied iq Naw Yark County

Commiagion Expires
LD
10/31 - oe

 

 

 

 
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 24 of 54

EXHIBIT
FIVE

Letter from Counsel for
Universitas Dismissing Grist Mill
Capital before the Arbitration
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 25 of 54

PAULA K. COLBATH

 

ih Be Partner
Mel wevern: 345 Park Avenue Direct 212.407.4905
uy nee FE ; New York, NY 10154 Maln 212.407.4000
LOEB: ee Fax 212.937.3189
ee Ree le pcolbath@loeb.com
Via E-mail

August 19, 2010

Ms. Karen Fontaine

Manager of ADR Services
American Arbitration Association
950 Warren Avenue

East Providence, RI 02914

Re: 13195 Y 1558 10, Universitas Education, LLC v. Nova Group, Inc,, Wayne Bursey,
Benistar Admin. Services, Inc., Donald Trudeau, Grist Mill Capital, LLC and Daniel E.
Carpenter

Dear Ms. Fontaine:
As you know, we represent Universitas Education, LLC ("Universitas") in the above matter.

Pursuant to Rule R-6, Universitas is dropping all claims against and involving Grist Mill Capital
LLC for, among other reasons, no arbitration agreement exists between Universitas and Grist
Mill Capital.

We will be filing an amended statement reflecting this change shortly.

Sincerely, | |

Paula K. Colbath
Partner

CG: William McGrath, Esq.
Joseph Pastore III, Esq.
Paul Dehmel, Esq.
Richard S, Order, Esq.

Los:Angeles NewYork Chicago Nashville www.loeb.com NY859848.1
214560-10001

A limited liabilicy partnership including professional corporations
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 26 of 54

EXHIBIT
SIX

Letter from Counsel for Universitas Dismissing
Daniel Carpenter after the Arbitration
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 27 of 54

Case 1:11-cv-01590-LTS Document 15-3 Filed 04/05/11 Page 2 of 8

PAULA K, COLBATH

 

Partner
2 345 Park Avenue Direct 212.407.4905
LOEB on New York, NY 10154 Main 212,407.4000
LOEB, C39 Fax 212.937.3189
ee pcolbath@loeb.com
Via E-mail

March 22, 2011

Peter Altieri, Esq.

Epstein Becker & Green, P.C.
250 Park Avenue, 14th Floor
New York, NY 10177

Re: AAA No. 13.195 ¥ 1558 10 — Universitas Education, LLC v. Nova Group, Inc., et. al.

Dear Arbitrator Altieri:

We write on behalf of Universitas Education, LLC (“Universitas”) to report that Nova Group, Inc.
("Nova Group”) failed to deposit $26,525,535.98 into escrow (by March 19), as required by your
January 24, 2011 Arbitration Award (the "Award"). We thus request that you begin Phase ll of
the Arbitration.

As you will recall, your Award required Nova Group to “deposit $26,525,535.96 in escrow with
the law firm of Updike Kelly and Spellacy on or before the later of 30 days following the date of
[the] Award or 30 days after determination of any motion for reconsideration under Rule 46{.]"
1/24/11 Award at 13. Universitas submitted a motion for reconsideration, that your Honor
denied on February 17, 2011 (Nova Group did not submit a motion for reconsideration). Nova
Group was thus required to comply with the Award's escrow deposit requirement by no later
than March 19, 2011,

Yesterday | wrote to Richard Order, Nova Group's counsel, requesting that he provide me with
documentary proof of Nova Group's compliance with the escrow deposit provision. 3/21/11 E-
mail from Paula Colbath, attached as Ex. 1. Mr. Order did not provide any proof that the monies
were deposited, as required by the Award.

Pursuant to your Honor's Order of December 1, 2010 (attached as Ex. 2), Universitas plans to
contact TD Bank and request the immediate production of the originally subpoenaed documents
for Phase II of this Arbitration.

Further, in view of Nova Group's failure to deposit the required monies into escrow, Universitas
requests that you:

1. Seta date for an Initial Scheduling Conference for Phase I! of this Arbitration,
in which Universitas will proceed against (a) Benistar Administrative Services,
Inc. (‘BASI"); (b) Nova Benefit Plans, LLC; and (c) Wayne Bursey (“Bursey’).'

 

' Universitas withdraws its arbitration claims against Daniel Carpenter (“Carpenter”) and Donald
Trudeau (“Trudeau”) without prejudice.

Los Angeles NewYork Chicago Nashville www. loeb.com

A limited haluluy partnership including professional carparanans
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 28 of 54

Case 1:11-cv-01590-LTS Document 15-3 Filed 04/05/11 Page 3 of 8

i Peter Altieri, Esq.

March 22, 2071
Page 2

2. Allow Universitas to submit a Second Amended Statement of Claim against
Nova Group, Inc., BAS!, Bursey and Nova Benefit Plans -- including a claim
of statutory theft under Connecticut law ~- within two (2) weeks following the
occurrence of the Initial Scheduling Conference for Phase I! of this
Arbitration,

3. Determine whether BASI, Nova Benefit Plans and Bursey are bound to
arbitrate (as you will recall, they claim they are not). This issue has already
been fully briefed.? Universitas also requests that your Honor take judicial
notice of the testimony at the December 2010 hearings pertaining to the
activities of BASI, Nova Benefit Plans and Bursey in administering and
operating the Charter Oak Trust. See pp. 469-479, 484-490, 674-675, 704-
705, 760, 814-815, 830-831 and 1055-1056 of the Hearing Transcript. Should
your Honor require additional briefing on this issue, Universitas would be
happy to supplement its prior submissions.

4. Dismiss Carpenter's pending motion to strike, which is moot in view of
Universitas’ decision not to proceed against Carpenter in this Arbitration.

5. Authorize Universitas to immediately take the depositions of Nova Group, Inc,
and the Phase II Parties on Phase II issues.

We are prepared to participate in a telephone conference at your earliest convenience so that
Phase || can begin expeditiously.

Respectfully submitted,
Ae '
Paula K, Céfbath
Attachments
CC: Richard S. Order, Esq. (via e-mail w/ attachments)
Joseph M. Pastore lil, Esq. (via e-mail w/ attachments)

Daniel P. Scapeilati, Esq. (via email w/ attachments)
Karen Fontaine (AAA) (via e-mail w/ attachments)

 

* Universitas refers your Honor to Respondents’ 10/6/10 Motion to Dismiss; Universitas’
10/15/10 Opposition to Respondents’ Motion to Dismiss; Respondents’ 10/22/10 Reply; and
Universitas’ 12/16/10 Post-Hearing Legal Brief at 35-36.

NY690488,1
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 29 of 54

EXHIBIT
SEVEN

Sharon Siebert Affidavit
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 30 of 54

Case 1:15-cv-11848-DPW Document174 Filed 09/06/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSSETTS

 

UNIVERSITAS EDUCATION, LLC
Plaintiff, Civil Action No.
1:15-CV-11848 (DPW)

Vv.

JACK E. ROBINSON, II a/k/a JACK E,
ROBINSON,

Defendant.

 

 

AFFIDAVIT OF SHARON E, SIEBERT
SHARON E. SIEBERT, under penalty of perjury, declares and says as follows:

1. My name is Sharon E, Siebert, and I am a founder and member of Universitas
Education, LLC (“Universitas”). 1 have personal knowledge of the facts set forth herein,

2. Universitas is a Delaware limited liability company, with its headquarters at 404
East 55" Street, Apartment 134A, New York, New York 10022.

3, Universitas was previously the research and development ann of the now-defunct
Destination Foundation Universitas (“Destination Universitas”).

4. Destination Universitas was a charitable foundation based in New York.
Destination Universitas had its charitable designation administratively revoked because
Universitas was unable to continue to fund it. Universitas’s hardships were a direct result of the
costly litigation efforts to enforce Universitas’ judgment against the Charter Oak Trust and Nova
Group.

o Universitas aims to develop and provide programs for leaders and educators around

the world to support global philanthropic and humanitarian efforts.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 31 of 54

Case 1:15-cv-11848-DPW Document174 Filed 09/06/19 Page 2 of 4

6. Universitas is operated by myself and my colleague, Donna Vassar.

7. Ms. Vassar and | are Universitas’ only members.

8. In 2007, Universitas had negotiated for, and had prepared a Jetter of intent for the
purchase of land for the development of a sanctuary on 69.59 acres in Lake Las Vegas, Nevada,
for global leaders to gather and recharge during multi-day retreats.

9. Universitas bad discussed the purchase of the Lake Las Vegas property, solicited
and selected a design proposal, completed a strategic development plan, and was in the process of
finalizing proposals.

10. One contributor to the project was Mr. Sash Spencer. Mr. Spencer chaired a private
investment firm and was a financial partner to Universitas and Destination Universitas. Mr.
Spenver died unexpectedly in June 2008. Prior to his death, he named Universitas the sole
irrevocable beneficiary of two life insurance policies worth $30,000,000.

11. Universitas has still not obtained the life insurance proceeds that Mr. Spencer
endowed it.

12, I received and reviewed the correspondence from Jack E. Robinson, Wayne Bursey,
and others sent on behalf of the Charter Oak Trust (“COT”) and its affiliates. I discussed these

communications with Universitas’ various representatives, including its attorney when
appropriate.

13. I initially believed that COT’s accurately conveyed the provisions of the COT
Declaration .of Trust and would abide by the provisions thereof. I believed that the COT
Declaration of Trust as amended in January 2007 included a provision within Section 6.01 that
allowed COT to retain twenty percent of the death benefits of a participant who dies while

participating in COT. However, I did not believe that the provision applied to Universitas’
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 32 of 54

Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 3 of 4

circumstances because Mr. Spencer enrolled in COT prior to this alleged amendment, and COT
never notified ayself or anybody else about this alleged change in the Trust document

14. Universitas also undertook the arbitration against COT and its affiliates in good
faith. Universitas relied upon Mr. Bursey’s affidavit and Mr, Robinson’s declaration asserting that
COT had the assets to satisfy a judgement against it. Had I known that the proceeds from Mr.

‘Spencer's life insurance proceeds had already been disbursed and spent on things such as a
vacation home for Daniel Carpenter, Universitas would have altered its litigation strategy and
would likely have sought civil remedies against Carpenter and his affiliates sooner. Universitas
likewise would have adopted a much different litigation strategy had I known that the money in
dispute had been improperly conveyed and used for criminal purposes. Instead, the
misrepresentations and continuing bad faith by Robinson (before his death), Carpenter, and the
rest of their affiliates have forced us to engage in protracted litigation that eventually contributed
to the dissolution of Destination Universitas,

15. The arbitration awarded Universitas a judgment against COT and its trustee, Nova
Group, Inc. for $26,525,535.98.! Universitas’ received this award on January 24, 2011, and the
award remains largely unsatisfied.

16. Universitas’ effort to enforce its judgement has caused Universitas to become
involved io numerous cases across the country. Attached as Exhibit A is a list of cases wherein
Universitas has made filings concerning its award.

17. The cost of this litigation has been high. To date, Universitas been billed for legal

fees in excess of $10,000,000.

 

This award was broadened during the subsequent litigation to confirm and enforce the award. The court provided
Universitas with a money judgment on August 7, 2014. The money judgment Js for $30,181 ,880.30, to account for
interest on the unpaid judgment. The judgment is also enforceable against Daniel Carpenter and some of his
companies, in addition to the original judgment debtors.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 33 of 54

Case 1:15-cv-11848-DPW Document174 Filed 09/06/19 Page 4 of 4

18. The judgment debtors and their affiliates have been recalcitrant and obstructive. To
date, Universitas has recovered only $4,703,621.64 of its $30,181,880.30 judgment.

19. The judgment debtors’ refusal to satisfy Universitas’ judgment has caused
Universitas hardship. Universitas has had difficulty paying the excessive legal fees accrued in
trying to recover the proceeds from the Spencer policies, and this has led to disputes with former

counsel regarding fees.

Dated: N: » New-¥ork bat Sohn bs hth, tO.

September By 2019 Uf, \¢
Sharon t:. Siebert

 

Notary Public
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 34 of 54

EXHIBIT
EIGHT

WSES Pays $12 Million to Universitas for
Christiana Bank being Insurance Trustee of
Charter Oak Trust
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 35 of 54

WSFS | k Banking Borrowing _—- Wealth Login

Business Services About Help & Guidance

 

Press Release

f 8 in © A
<< Back

Feb 27, 2018

WSFS Reaches Settlement with Universitas Education, LLC

WILMINGTON, Del., Feb. 27, 2018 (GLOBE NEWSWIRE) -- WSFS Financial Corporation (NASDAQ:WSFS), the parent company of WSFS Bank,
announced today that it has entered into a settlement agreement with Universitas Education, LLC (Universitas), to resolve claims related to
services provided by Christiana Bank & Trust Company (Christiana Trust) prior to WSFS' acquisition of Christiana Trust in December 2010. WSFS
previously disclosed the claims in its quarterly filings on Forms 10-Q in 2017,

The claims relate to Christiana Trust's role as “insurance trustee” of the Charter Oak Trust Welfare Benefit Plan (Charter Oak), and Universitas’
alleged loss after funds from certain life insurance benefits were misappropriated by certain individuals unaffiliated with Christiana Trust or WSFS.
Universitas sought damages in excess of $54.0 million.

WSEFS settled the case for $12.0 million to avoid the uncertainties of arbitration and to end the expense of ongoing litigation. Separately, WSFS will
pursue all of its rights and remedies to recover this settlement payment and all related costs, including by enforcing the indemnity right in the 2010
Stock Purchase Agreement by which WSFS acquired Christiana Trust. Additionally, WSFS has already taken measures to recover expenses from
various insurance carriers. WSFS intends to pursue all claims it has for full restitution for this settlement.

“We are pleased to have reached an agreement on this years-old matter involving events alleged to have occurred prior to WSFS' acquisition of
Christiana Trust,” said Rodger Levenson, Executive Vice President and Chief Operating Officer, WSFS Bank. “With this agreement completed, we
will focus on pursuing a full reimbursement for these costs.”

The settlement for $12.0 million requires WSFS to update its previously reported fourth quarter 2017 earnings, reducing reported after-tax earnings
by approximately $9.3 million, or $0.29 per share for the fourth quarter. The settlement will be reflected in the upcoming flling of our 2017 Form 10-
K.

About WSFS Financial Corporation

WSES Financial Corporation is a multi-billion dollar financial services company. Its primary subsidiary, WSFS Bank, is the oldest and largest locally-
managed bank and trust company headquartered in Delaware and the Delaware Valley. As of December 31, 2017, WSFS Financial Corporation had
$7.0 billion in assets on its balance sheet and $18.9 billion in assets under management and administration, WSFS operates from 76 offices located
in Delaware (46), Pennsylvania (28), Virginia (1) and Nevada (1) and provides comprehensive financial services including commercial banking, retail
banking, cash management and trust and wealth management. Other subsidiaries or divisions Include Christiana Trust, WSFS Wealth Investments,
Cypress Capital Management, LLC, West Capital Management, Powdermill Financial Solutions, Cash Connect®, WSFS Mortgage and Arrow Land
Transfer. Serving the Delaware Valley since 1832, WSFS Bank is one of the ten oldest banks in the United States continuously operating under the
same name. For more information, please visit wsfsbank.com.

Investor Contact:Dominic C. Canuso
302-571-6833
dcanuso@wsfsbank.com

Media Contact: Jimmy A. Hernandez
302-571-5254
jhernandez@wsfsbank.com

WSFS£=:..

 
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 36 of 54

EXHIBIT
NINE

Satisfaction of Judgment for the Grist
Mill Trust in the Amount of $4,487,007.81
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 37 of 54

Case 1:11-cv-01590-LTS-HBP Document 651 Filed 06/19/18 Page 1 of 2

USDC SDNY a et

   
 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK nou ONICALLY FILED
Dn xX C#:

DATE FLED. Gliahe
UNIVERSITAS EDUCATION, LLC, ; cere sO Alla 1g _|

 

 

 

Plaintiff, : No. 11-CV-01590 (LTS)(HBP)
-against-
: SATISFACTION OF JUDGMENT
NOVA GROUP, INC., : ONLY AS TO JUDGMENT DEBTOR
: GRIST MILL TRUST WELFARE
Defendants. : BENEFIT PLAN
vneeeneeenneennee inte nmenueeneneneeeee cece eennceeeeeeeees x

WHEREAS, a Judgment was entered in the above action on August 12, 2014 in favor of
Judgment Creditor UNIVERSITAS EDUCATION LLC (“Universitas”) and against Judgment
Debtor Grist Mill Trust Welfare Benefit Plan (“GMT”), in the amount of $4,487,007.81 (the
“GMT Judgment”), and said GMT Judgment having been fully paid; and it is certified that there
are no outstanding executions with any Sheriff or Marshall as to said GMT Judgment; and

WHEREAS, to the extent Universitas issued restraining notices to third party garnishees
directed at the assets of Judgment Debtor GMT, such restraining notices are hereby immediately
lifted, but only insofar as such restraining notices related to the assets of GMT. All restraining
notices served by Universitas to third-party garnishees remain in full force and effect as to
all Judgment Debtors, except GMT.

THEREFORE, full and complete satisfaction of said GMT Judgment is hereby
acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of
the full and complete satisfaction on the docket of ONLY said GMT Judgment.

Dated: June 19, 2018
New York, New York Ff
LOEB & Lop LLP

/«
By: [
Paula K, Colbati
345 Park Avenue
New York, New York 10154

 

 
 

Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 38 of 54

Case 1:11-cv-01590-LTS-HBP Document 651 Filed 06/19/18 Page 2 of 2

STATE OF NEW YORK )
)ss.:
COUNTY OF NEW YORK )

On the 19th day of June, 2018, before me personally came Paula K. Colbath, to me
known and known to be a member of the law firm of Loeb & Loeb LLP, attorneys for
Universitas Education, LLC in the above entitled action, and to be the same person described in
and who executed the within satisfaction of judgment and acknowledged to me that she executed
the same.

fo

(. pote d [2 eae \

Notary Public /

ANTOINETTE PEPPER
Noten Ee State of Now York
O1PE4973633
Qualted' in Nassau County

Cariificate fled In Now York Count
Commission Expires January 7, 2019

16386931 .2
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 39 of 54

EXHIBIT
TEN

Email Showing Universitas Receipt of
$900,333.61 from BPETCO
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 40 of 54

From: Paul S Samson [mailto:PSamson@riemerlaw.com]

Sent: Monday, December 28, 2015 5:30 PM
To: Elkind, Thomas I.; Tony Zelle (tzelle@zelmcd.com); tevans@zelmcd.com; ‘Paula Colbath' (pcolbath@loeb.com)

(pcolbath@loeb.com); Lindsay Feuer (Ifeuer@loeb.com) (Ifeuer@loeb.com)
Subject: RE: Satisfaction of Judgment

Universitas has been paid $900,333.06 as a result of the settlement and that amount will be credited against the
Universitas judgment against Mr. Carpenter in accordance with Universitas’ agreement with BPETCO and Mr.

Carpenter.

Regards, have a happy and healthy New Year. Paul.

Paul S. Samson

(admitted in MA and NY)
Riemer & Braunstein LLP
psamson@riemerlaw.com

From: TElkind@foley.com [mailto:TElkind@foley.com]
Sent: Monday, December 28, 2015 5:25 PM
To: Tony Zelle (tzelle@zelmcd.com); tevans@zelmcd.com; Paul $ Samson; ‘Paula Colbath' (pcolbath@loeb.com)

(pcolbath@loeb.com); Lindsay Feuer (lfeuer@loeb.com) (lfeuer@loeb.com)
Subject: Satisfaction of Judgment

Counsel:

Attached is a copy of the Satisfaction of Judgment that was filed today in the original Cahaly action
pursuant to Section 11 of the Release and Settlement Agreement.

The settlement between the Cahalys and BPETCO has now been completed. The settlement
documents have all been signed and the $125,000 payment from BPETCO has been wired to counsel for the

Cahalys.

Please let me know the total amount that is paid to Universitas, including interest, pursuant to its
settlement with the Cahalys, as this is the amount that will be credited against the judgment held by Universitas

against Dan Carpenter and others.

Thank you for your cooperation regarding this matter.

Regards,

Thomas I. Elkind

Foley & Lardner LLP
111 Huntington Avenue
Boston, MA 02199

Tel: 617-342-4010

Fax: 617-342-4001
telkind@foley.com
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 41 of 54

EXHIBIT
ELEVEN

Funds Received by Universitas from USAA
in the amount of $343,031.52
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 42 of 54

 

 

USAA WI UULOO FO va CHECK NR: So-UUOYZEUEDS
POL HOLDER: DANIEL E CARPENTER PAYEE: LOEB & LOEB, ATTORNEY TRUST
LOB/CLAIM NR: FL / 000000 USAA DATE: 12/04/13
LOSS DATE: 10/29/12 USAA REP: 00050
UNIT: 00962
EXPLANATION OF PAYMENT AMOUNT

 

ELOOD BUILDING
PAYMENT C/O
teams GORELICK, FR

ATTN:
MICHAEL GOERLI

 

 

 

TOTAL PAYMENT AMOUNT $155,782.92

 

OUND, THE BACK CONTAINS AN ARTIFICIAL WATERMARK. HOLD AT ANGLE TO VIEW.
pr "3 ea :

 

 

ae

  

ei brancnnrs
Se

poe

ana) fede Tt

KS wOVGIOOGGS

    

£78 iO

Universitas 000004 '
Case 3:20-cv-00738-JAM

USAA NR: 00166-95-36

Document 103 Filed 11/16/20 Page 43 of 54

CHECK NR: 35-00928130 RXEXXX

 

 

 

 

 

 

 

 

 

 

 

POL HOLDER: DANIEL E CARPENTER PAYEE: LOEB & LOEB, ATTORNEY TRUST AC
LOB/CLAIM NR: FL = / 000000 USAA DATE: 12/04/13
LOSS DATE: 10/29/12 USAA REP: 90050
UNIT: 90962

UNITED SERVICES AUTOMOBILE ASSOCIATION
PQ BOX 33490
SAN ANTONIO, TX 78265

EXPLANATION OF PAYMENT AMOUNT

FLOOD BUILDING

PAYMENT

C/O ABRAMS, GORELICK

F IEDMAN

ATTN:

MICHAEL GORELICK

LU ~
gus
| O ye? \ ;
<
_
_<fl o>
ye yee! |
perememises et | TOTAL: PAYMENT AMOUNT $187,248.60
18433-9708

LAE oe ery palaces

 

F

MOBILE ASSOCIATION

EES ASMULTCOLGKED BACKGROUN We Ue ee et cul
LP U '

VOID 180 DAYS FROM]
' ISSUE. DATE

ius piiglanin WATERNIA UES HOLD bs aes

cao ie) RL

 

  

POLICYHOLDER
peers 6 ‘DANIEL E CARPENTER

 

 

 

     
 

  
   

REID WWE ORDER OF

te J3u &h zB, ATTORNEY TRUST AC
“k i SPONES: ao tY PARK PLAZA, 4TH FL
60 a NEW Zour NY 10004

MO0926s50M" HO,AIGOSG Sy

   

NATURE. may E
FLOOD BUT LING
PAYMENT “or
C/O ABRAMS, consi
F LEDMAN®:: MO

      
  
 

 

£78 i.0"

Universitas 000005
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 44 of 54

EXHIBIT
TWELVE

Funds Received by Universitas from USAA
in the amount of $450,000
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 45 of 54

Case 1:11-cv-01590-LTS-HBP Document 249 Filed 05/20/13 Page 1 of 124 1
D59FUNIH Hearing

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIVERSITAS EDUCATION, LLC,
Plaintiff,

Vv. 11 Cv 1590 (LTS)
NOVA GROUP, INC. et al,

Defendants.

ee

New York, N.Y.
May 9, 2013
9:30 a.m.

Before:
HON. LAURA TAYLOR SWAIN,

District Judge
APPEARANCES

LOEB & LOEB LLP
Attorneys for Plaintiff
PAULA K. COLBATH, ESQ.

BRYAN I. REYHANI, ESQ.
Attorney for Plaintiff

ANTHONY J. SIANO, ESQ.
Attorney for Defendant D. Carpenter and Moonstone Partners
LLP

HALLORAN & SAGE LLP
Attorneys for Defendant M. Carpenter
DAN E. LaBELLE, ESQ.

BRIEF CARMEN & KLEIMAN, LLP
Attorneys for Defendant Nova Group
TRA KLEIMAN, ESQ.

CAROLE R. BERNSTEIN, ESQ.
Attorney for Defendant Grist Mill Capital

ABRAMS, GORELICK, FRIEDMAN & JACOBSON, LLP
Attorneys for Defendant USAA
ALEXANDRA E. RIGNEY, ESQ.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

i {i

18

19

20

21

22

23

24

25

 

 

Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 46 of 54

Case 1:11-cv-01590-LTS-HBP Document 249 Filed 05/20/13 Page 6 of 124 6
D59FUNIH Hearing

Trust to purchase of this home.

So the relief that we seek here is we would like the
insurance proceeds and we were told before we filed this
application, we were told by USAA, the casualty insurer
involved, that they were imminently ready to pay approximately
$450,000 to Moonstone Partners LLC and Mr. Carpenter who owned
the property in South Kingstown. We also seek a turnover of
that property, the ownership of that property to our client
since our client's funds were used to purchase it.

Since the claim, at Mr. Carpenter's deposition he
advised us that he had not officially filed a claim for damage
yet. We would also ask that that claim be assigned to
Universitas so we could step into his shoes and have direct
contact with the carrier in resolving that claim.

THE COURT: Now, the order to show cause that I signed
referred to insurance proceeds in connection with, quote, "any
structure or property owned at any point in time by Moonstone,
Daniel Carpenter and/or Molly Carpenter or any entity owned by
the Carpenters including any properties at a Cards Pond Road
address in South Kingstown, Rhode Island and it seeks a
constructive trust on such insurance proceeds in Universitas'
favor. So this is the first I'm hearing of a request that this
Court also order turnover of real property or an assignment of
the claim.

MS. COLBATH: Your Honor, I believe the TRO that you

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 47 of 54

EXHIBIT
THIRTEEN

Motion to Dismissed in front of Judge Thompson
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 48 of 54

Case 3:12-mc-00102-AWT Document 3-1 Filed 07/25/12 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNIVERSITAS EDUCATION, LLC,
No.: 12-mc-00102-AWT
Petitioner,
-\V-
NOVA GROUP, INC., as Trustee, Sponsor
and Named Fiduciary of the CHARTER OAK
TRUST WELFARE BENEFIT PLAN, JULY 25, 2012
Respondent.

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
FOR LACK OF SUBJECT MATTER JURISDICTION

Pursuant to Fed. R. Civ. P. 12(b)(1) and 28 U.S.C. § 1963, respondents Nova Group, Inc.
(“Nova”) and the Charter Oak Trust Welfare Benefit Plan (“Charter Oak Trust”) hereby submit
this memorandum in support of their motion to dismiss this action for lack of subject matter
jurisdiction.

Subject matter jurisdiction is lacking because petitioner Universitas Education, LLC
(“Universitas”) “jumped the gun” and prematurely and improperly registered a foreign judgment
in this Court in flagrant violation of 28 U.S.C. § 1963. Assuming the action is not dismissed on
this basis alone, the action should be dismissed for the additional reason that the rendering court
lacked subject matter jurisdiction over the original action.

Furthermore, because counsel for Universitas failed to comply with the strict
requirements of 28 U.S.C. § 1963, Nova and the Charter Oak Trust seek an award of their
attorneys’ fees and costs incurred in this action to be paid by counsel for Universitas personally

as required by 28 U.S.C. § 1927.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 49 of 54

Case 3:12-mc-00102-AWT Document 3-1 Filed 07/25/12 Page 2 of 12

BACKGROUND

Nova, as the Plan Sponsor and Named Fiduciary of the Charter Oak Trust, denied
Universitas’ claim for death benefits from the Charter Oak Trust. As required by the express
provisions of the Charter Oak Trust, the parties submitted their dispute to binding arbitration.
On January 24, 2011, the arbitrator issued an award (“Award”) finding that Universitas was
entitled to death benefits from the Charter Oak Trust.'

On January 25, 2011, Nova (for and on behalf of the Charter Oak Trust) commenced an
action to vacate the Award in Connecticut state court. Universitas subsequently removed that
action to the District of Connecticut based solely on diversity of citizenship. See Universitas
Education, LLC v. Nova Group, Inc., No. 11-cv-00342-AWT, Dkt. No. 1 (D. Conn. Mar. 3,
2011). In its Notice of Removal, Universitas alleged that Nova is a Delaware corporation with
its principal place of business in Connecticut (meaning that Nova is a citizen of both Delaware
and Connecticut) and that all members of Universitas reside and are domiciled in New York
(meaning that Universitas is a citizen of New York). Id. at 2. However, and not recognized by
the parties at that time, Universitas failed to address the citizenship of the Charter Oak Trust.

On February 11, 2011, Universitas commenced a separate action to confirm the Award in

New York state court. Relying on the representations made by Universitas in its removal papers

 

' Universitas and its affiliate Destination Universitas Foundation both comprise a sham and now
defunct charity, as Universitas has recently admitted that Destination Universitas lost its
501(c)(3) federal tax exempt status. Universitas is headed by the former mistress of decedent
S.A. “Sash” Spencer, a successful hedge fund manager who died unexpectedly in June 2008 at
the time that he was a participant in the Charter Oak Trust. When Mr. Spencer’s widow, Mary
Spencer, discovered that a “charity” operated by her late husband’s mistress was slated to split a
substantial death benefit with Mr. Spencer’s former employer Holding Capital Group, Inc.
(“Holding Capital”), Mary Spencer threatened to sue Universitas, the former mistress, and
Holding Capital. As a result, Mrs. Spencer, Universitas and Holding Capital negotiated a
settlement agreement in July 2008 that they requested the Charter Oak Trust to sign whereby
Mary Spencer would receive the entire death benefit in return for making a comparatively small
“charitable contribution” to Universitas.
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 50 of 54

EXHIBIT
FOURTEEN

Agreement between Universitas and Mary Spencer
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 51 of 54

DRAFT ~ 7/10/08
SETTLEMENT AGREEMENT. AND RELEASES

This SETTLEMENT AGREEMENT AND RELEASES is made as of the __ day of
July, 2008 by and among Mary M. Spencer, residing at 251 Crandon Boulevard, Unit 164, Key
Biscayne, Florida 33149 (“Mary”), Mary M. Spencer as named Executrix of the Estate of Sash
A. Spencer (the “Estate”), Holding Capital Group, Inc., having an office at 630 Third Avenue, 7”
. Floor, New York, New York (“Holding Capital”), Universitas Education, LLC, having an office
c/o Sharon Siebert, 404 East 55" Street, Suite 13A, New York, New York (the “Charity”),

Donna Silvo, residing at . , New York, New York, administrator of

 

the charity (“Administrator”), Grist Mill Capital, LLC, having an office at 100 Grist Mill Road,
Simsbury, Connecticut 06070 (“Grist Mill”) and Charter Oak Trust, having an office at 100 Grist

Mill Road, Simsbury, Connecticut 06070 by Wayne Bursey, Trustee (the “Trust”),

A. Background ~ which all parties hereto acknowledge:

1. Through the offices of Bruce Mactas, on or about December 22, 2006, life
insurance in the principal amount of approximately $30,000,000 issued by The Lincoln National
Life Insurance Company (“Lincoln National”) was purchased by the Trust on the life of Holding
Capital’s principal, the late Sash A. Spencer, who passed away on June 10, 2008.

Dn The Trust is the owner and beneficiary of thdse policies (hereinafter the

“Policies”).

EXHIBIT
UY

AAA Gone, MOF
LISASY IS ee 310k NOVA000005

 
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 52 of 54

3, The Charity is the named beneficiary of the Trust in respect of the Policies,
having been so designated by the participant, Sash A. Spencer, for consideration which has been
questioned by Mary and the Estate.

4. Mary, the Estate, the Charity and Holding Capital have settled all such questions
and all differences, and have agreed as follows.

B. Agreement:

1. The designated beneficiary of the Trust shall be “Hofheimer Gartlir & Gross, LLP
as escrow agent” (the “escrow agent”), The parties shall execute and deliver such documentation
as shall be necessary for that purpose, with copies thereof provided to the Trust. An escrow
agreement shall be executed contemporancously herewith requiring the escrow agent to disburse
such proceeds of the policies as it may receive, only in accordance with this agreement.

2, The net proceeds of the policies shall belong to and be disbursed to Mary subject
to the reductions and offsets set forth in paragraph “3” below,

3, if and only if proceeds of the policies are received in the amount of $30,000,000
(less expenses which had been agreed upon between Holding Capital and Grist Mill and less
reasonable legal and administrative expenses), there shall be paid to the charity the sum of
$5,000,000. As this sum is intended as a charitable contribution by Mary, it is contemplated that
the sum may be disbursed by the escrow agent to Mary with contemporaneous arrangements
satisfactory to the charity for the contribution by Mary of that sum to the charity.

4, Subject to the terms of this agreement, all parties hereto, for themselves and on
behalf of their heirs, successors, members, partners, employees, shareholders, officers, agents,
trustees, beneficiaries, sponsors, administrators, attomeys and assigns, and any others claiming
by, from or through them, hereby release, remise and discharge all other parties, their heirs,

-2-

{ 60019/010/01169259:1-MTP)
NOVAO000006
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 53 of 54

successors, employees, agents, assigns and attorneys (together with Amold Broser, Bruce
Mactas, Mactas, Alper Szrolovits, Inc., Arthur M. Michaelson, Esq, and the escrow agent,
hereinafter collectively the “Additional Releasees”), from all claims, demands, causes of action,
damages, judgments and executions which any of them have or may have, known and unknown,
foreseen or unforeseen, in connection with the subject matter of this agreement. The Additional
Releasees and their firms and affiliates shall be jointly and severally fully held harmless and
indemnified against any and all claims, liabilities and related costs and expenses arising out of
the subject matter of this agreement, such indemnifications to be paid as joint and several
obligations of the recipients of the net proceeds of the policies (as between them, in proportion to
the proceeds received).

5. Each of the parties to this agreement has had access to the advice of counsel in
entering into this agreement, and each of the parties acknowledges that it has received the benefit
of access to such advice or has declined same and requires no further access to counsel incident
to agreeing to being bound by this agreement.

6. Upon the reasonable request of any party hereto, following the date hereof, any
other party hereto will: (a) execute and deliver to the requesting party such other documents,
releases, assignments and other instruments as may be required to give effect to this agreement
and consummate the transactions contemplated hereby; and (b) take all other reasonable actions
to fulfill the intent and purpose of this agreement and the transactions contemplated hereby.

7, This agreement may be executed in counterparts by the parties,

8, This agreement may be modified only in writing signed by the parties to be bound

by such modification.

{ 60017/010/01169259;1-MTP}
NOVA000007
Case 3:20-cv-00738-JAM Document 103 Filed 11/16/20 Page 54 of 54

9. This agreement shall be enforced only in, governed by, and construed in

accordance with, the laws of the State of New York. The undersigned hereby consents to the

jurisdiction of the courts of the State of New York and agrees that any action or proceeding in

connection with this guaranty shal] be brought in New York County.

Dated: _» 2008
Dated: _» 2008
Dated: __» 2008
Dated: si 2008
Dated: __, 2008
Dated: __3 2008
Dated: __» 2008

{ 6001 7/0] 0/01 169259:1-MTP)

 

Mary M. Spencer

 

 

Mary M. Spencer as named Executrix
of the Estate of Sash A. Spencer

HOLDING CAPITAL GROUP, INC,

By:

 

UNIVERSITAS EDUCATION, LLC

By:

 

 

Donna Silvo

GRIST MILL CAPITAL, LLC

By:

 

CHARTER OAK TRUST

By:

 

Wayne Bursey, Trustee

NOVA000008
